July 28 2015


                                           DA 14-0699
                                                                                            Case Number: DA 14-0699

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2015 MT 216



RONALD MURRAY,

              Plaintiff and Appellant,

         v.

JONATHAN MOTL, Montana Commissioner
of Political Practices,

              Defendant and Appellee.



APPEAL FROM:            District Court of the Eighteenth Judicial District,
                        In and For the County of Gallatin, Cause No. DV 14-36A
                        Honorable Holly Brown, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Arthur V. Wittich, Michael L. Rabb, Wittich Ogburn, P.C., Bozeman,
                        Montana

                For Appellee:

                        Jonathan R. Motl, Jaime MacNaughton, Commissioner of Political Practices,
                        Helena, Montana



                                                     Submitted on Briefs: May 13, 2015
                                                                Decided: July 28, 2015


Filed:

                        __________________________________________
                                          Clerk
Justice Patricia Cotter delivered the Opinion of the Court.

¶1      Ronald Murray appeals an order issued by the Eighteenth Judicial District Court,

Gallatin County, dismissing his action for declaratory relief. We affirm.

¶2      Murray raises one issue on appeal, which we restate as follows:

        Whether the District Court erred in dismissing Murray’s declaratory relief
        action for lacking a justiciable controversy.

                         FACTUAL AND PROCEDURAL BACKGROUND

¶3      Murray is a resident of Gallatin County who ran unsuccessfully for House District No.

69 during the primary election in June 2010. Jonathan Motl is the current Montana

Commissioner of Political Practices (COPP).

¶4      On December 18, 2013, COPP issued a decision finding sufficient evidence that

Murray had violated Montana’s campaign practices laws and that civil adjudication of the

violations was warranted.1 The following day, COPP forwarded the sufficiency decision to

the Lewis and Clark County Attorney for consideration. On December 24, 2013, the county

attorney waived his right to participate in the action, citing § 13-37-124(2), MCA, which

then authorized the COPP to pursue an appropriate action.

¶5      On January 17, 2014, Murray filed an Action for Declaratory Relief in the Gallatin

County District Court. Murray sought a determination that Motl, in his capacity as the

COPP, violated § 13-37-124, MCA, by referring the sufficiency decision to the Lewis and

Clark County Attorney, rather than the Gallatin County Attorney. On February 28, 2014, the


1
  The above referenced decision, Washburn v. Murray, COPP-2010-CFP-0019, replaced a prior COPP decision issued
by Motl’s predecessor. The COPP’s Summary of Facts and Findings of Sufficient Evidence to Show a Violation of
Montana’s        Campaign      Practices    Act     is   available   on the    COPP        website.        See
http://politicalpractices.mt.gov/2recentdecisions/campaignfinance.mcpx.


                                                      2
COPP filed a complaint against Murray in the Lewis and Clark County District Court

alleging the various campaign finance and practice violations identified in the sufficiency

decision. We refer to the February 28, 2014 complaint as the “Enforcement Action.”2

¶6      On March 5, 2014, the COPP filed an answer to Murray’s complaint in the Gallatin

County District Court, as well as a notice that the COPP had filed the Enforcement Action in

Lewis and Clark County District Court. On March 14, 2014, the COPP filed a motion for

summary judgment on Murray’s declaratory relief action in Gallatin County. Murray

responded on April 7, 2014.

¶7      On September 22, 2014, the Eighteenth Judicial District Court in Gallatin County

dismissed Murray’s declaratory relief action for lack of a justiciable controversy and

declined to rule on the COPP’s motion for summary judgment. Noting its authority under

M. R. Evid. 202, the court took judicial notice of the pending proceedings in the First

Judicial District Court and concluded that Murray already had “an adequate alternative

remedy available to him in that he may assert–and may already have asserted–the issues

sought to be declared here as a defense,” in the Enforcement Action. The court also

concluded that any decision it might make would not bind the First Judicial District Court

and would otherwise result in an advisory opinion. It declined to exercise jurisdiction.

¶8      Murray appeals.




2
  In addition to naming Murray as a defendant, the complaint identified Susan R. Nickson as Murray’s appointed
campaign treasurer during the 2010 primary election. The case is entitled COPP v. Ronald Scott Murray and Susan R.
Nickson, BDV 2014-170.


                                                        3
                                STANDARDS OF REVIEW

¶9     This Court will not disturb a district court’s determination that declaratory relief is

not necessary or proper unless the court abused its discretion. Miller v. State Farm Mut.

Auto. Ins. Co., 2007 MT 85, ¶ 5, 337 Mont. 67, 155 P.3d 1278. However, we review the

court’s interpretations of law to determine whether they are correct. Miller, ¶ 5.

                                         DISCUSSION

¶10    Whether the District Court erred in dismissing Murray’s declaratory relief action for
       lacking a justiciable controversy.

¶11    The Uniform Declaratory Judgments Act (UDJA), §§ 27-8-101 through -313, MCA,

is remedial with a purpose of settling and affording “relief from uncertainty and insecurity

with respect to rights, status, and other legal relations; and it is to be liberally construed and

administered.”    Section 27-8-102, MCA.            “Courts of record within their respective

jurisdictions shall have power to declare rights, status, and other legal relations whether or

not further relief is or could be claimed.” Section 27-8-201, MCA. “Any person . . . whose

rights, status, or other legal relations are affected by a statute . . . may have determined any

question of construction or validity arising under the . . . statute . . . and obtain a declaration

of rights, status, or other legal relations thereunder.” Section 27-8-202, MCA. A court may,

however, “refuse to render or enter a declaratory judgment or decree where such judgment or

decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise

to the proceeding.” Section 27-8-206, MCA; see also In re Dewar, 169 Mont. 437, 444, 548

P.2d 149, 153-54 (1976) (“The purpose of declaratory relief is to liquidate uncertainties and

controversies which might result in future litigation and to adjudicate rights of parties who



                                                4
have not otherwise been given an opportunity to have those rights determined. However, it

is not the true purpose of the declaratory judgment to provide a substitute for other regular

actions.”).

¶12    This Court has adopted two principles in regards to declaratory judgments:

       First, even though all of the necessary elements of jurisdiction exist, the
       district court is not required to exercise that jurisdiction. Secondly, a motion
       to dismiss a declaratory judgment rests with the sound discretion of the district
       court.

Brisendine v. Dep’t of Commerce, 253 Mont. 361, 364, 833 P.2d 1019, 1020 (1992) (internal

citations omitted). As stated in Miller, ¶ 7, and previous case law, “[i]t is necessary for a

justiciable controversy to exist before a court may exercise jurisdiction under” the UDJA.

See also Northfield Ins. Co. v. Mont. Ass’n of Cntys., 2000 MT 256, ¶ 10, 301 Mont. 472, 10

P.3d 813 (“liberal interpretation of the [UDJA] is tempered by the necessity that a justiciable

controversy exist before courts exercise jurisdiction”).

¶13    In order to determine whether a justiciable controversy exists, a court applies the

following test consisting of three elements:

       First, a justiciable controversy requires that parties have existing and genuine,
       as distinguished from theoretical, rights or interests. Second, the controversy
       must be one upon which the judgment of the court may effectively operate, as
       distinguished from a debate or argument invoking a purely political,
       administrative, philosophical or academic conclusion. Third, [it] must be a
       controversy the judicial determination of which will have the effect of a final
       judgment in law or decree in equity upon the rights, status or legal
       relationships of one or more of the real parties in interest, or lacking these
       qualities be of such overriding public moment as to constitute the legal
       equivalent of all of them.

Miller, ¶ 8 (citing Northfield, ¶ 12).




                                               5
¶14    Murray argues that the District Court erred in relying upon the subsequently filed

Enforcement Action to determine that no justiciable controversy exists in his Gallatin County

declaratory relief action. Murray contends that he meets the criteria for establishing a

justiciable controversy. We disagree.

¶15    As noted above, the District Court concluded that Murray has an adequate alternative

remedy available to him in Lewis and Clark County because Murray may assert the issues

raised in his declaratory action as a defense in that action. Murray’s argument that the relief

he seeks is separate and distinct from the relief afforded in the Enforcement Action is

unavailing. The root of Murray’s request is his contention that § 13-37-124, MCA, obligates

the COPP to refer the violation findings to the Gallatin County Attorney in the Enforcement

Action instead of the Lewis and Clark County Attorney. Murray may assert this defense in

the Enforcement Action.

¶16    Moreover, even if the Eighteenth Judicial District Court rendered a decision, the

decision would not “effectively operate” and bind any other judicial district, including the

First Judicial District, nor would a decision “terminate the uncertainty or controversy giving

rise to the proceeding.” See § 27-8-206, MCA; see also Miller, ¶ 7; see also Northfield, ¶ 27

(“while a declaratory judgment need not resolve all issues between the parties, it must

resolve those issues addressed in a manner that will have the effect of a final adjudication”).

Such a decision would be merely an advisory opinion, which the parties concede is

impermissible. See Miller, ¶ 8; Northfield, ¶ 18 (“courts have no jurisdiction to issue”

advisory opinions).




                                              6
                                    CONCLUSION

¶17    For the foregoing reasons, we conclude that the District Court did not abuse its

discretion in dismissing Murray’s declaratory relief action. We affirm.


                                                 /S/ PATRICIA COTTER

We Concur:

/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ LAURIE McKINNON
/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ JIM RICE


Justice Laurie McKinnon, concurring.

¶18    I concur with the Court’s decision to affirm the dismissal of Murray’s declaratory

relief action based upon the provisions of § 27-8-206, MCA, and this Court’s precedent. See

Miller v. State Farm Mut. Auto. Ins. Co., 2007 MT 85, ¶ 7, 337 Mont. 67, 155 P.3d 1278;

Northfield Ins. Co. v. Mont. Ass’n of Cntys., 2000 MT 256, ¶ 8, 301 Mont. 472, 10 P.3d 813;

Brisendine v. Dep’t of Commerce, 253 Mont. 361, 364, 833 P.2d 1019, 1020 (1992).

Proceeding with a declaratory judgment action in the Eighteenth Judicial District Court

would not bind the First Judicial District Court, and there would continue to remain

uncertainty and controversy as to the proper county in which to file notice of the

commissioner’s sufficiency findings.

¶19    Although parties have attempted to raise the issue many times, the proper county in

which to file notice pursuant to § 13-37-124, MCA, has yet to be determined by this Court.



                                            7
At each turn, a different statutory roadblock is raised—the venue statute, rules pertaining to

intervention, or provisions allowing district courts discretion to refuse to render judgment

pursuant to the declaratory judgment statute. Normally, it would not be so difficult to bring a

matter before this Court, especially given the singularity of the issue presented and the

familiarity of the litigants with that issue. I suspect the difficulty may be attributable, in part,

to the uniqueness of the statute we will perhaps be allowed to interpret, some day, for the

benefit of all.

¶20    Suffice it to say, while Murray has the right to a judicial determination of the proper

county for filing notice by the commissioner, he does not have the ability, under this

particular statute, to insist on which court makes that determination. This is true because the

commissioner, as the initiator of the enforcement proceeding, chooses the county in which to

file—subject to challenges which may be raised by the candidate in that court.

¶21    It is evident that this will be the only manner in which the issue will be decided by

this Court.

                                                     /S/ LAURIE McKINNON




                                                 8